DETAILED ACTION
Claims 1, 3-8, 10, 12 and 14-19 are pending. Claims 2, 9, 11, 13 and 20 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur, Sudhanshu  (US2011/0134865, Gaur hereinafter, cited on IDS dated 09/18/2019) in view of Lewis et al. (US2016/0287470, Lewis hereinafter, cited on IDS dated 09/18/2019).
As to claim 1: Gaur discloses a … device comprising: 
see at least Fig. 2, AP acts as a hub for WLAN channels where set of channels are 2, 3, 4, 5, 7, 8, 9 and 10), and a non-transitory storage medium storing: 
a list of one or more critical … WLANs (see se least paragraphs [0054]-[0055], channels 2, 3, 4, 5, 7, 8, 9 and 10); 
scan instructions readable and executable by the electronic processor to operate the radio to measure total traffic on the WLAN channels and traffic on the WLAN channels generated by operation of critical … WLANs listed on the list of one or more critical … WLANs (see se least paragraphs [0055]-[0056], the candidate channel assessment module 310, evaluates, classifies the traffic on the channel based on AC, obtains one or more channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels), and determines a channel suitability index (CSI), which can be used to grade and compare each of the channels); 
channel selection instructions readable and executable by the electronic processor to select a WLAN channel based on at least both the measured total traffic on the WLAN channels and the measured traffic on the WLAN channels generated by operation of critical … WLANs (see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).); and 
WLAN operating instructions readable and executable by the electronic processor to operate the access point as a hub for a … device WLAN carrying traffic on the WLAN channel selected by execution of the channel selection instructions (see at least paragraph [0068], [0080] and Fig. 2, the new channel setting module sets the current channel to the new channel where AP acts as a hub (see Fig.2) to carry traffic on the selected channel.). 
Gaur does not explicitly disclose a medical imaging, diagnostic, or therapeutic component; and devices and channels are related to medical.
However Lewis discloses a medical imaging, diagnostic, or therapeutic component and devices and channels are related to medical (see at least paragraphs [0027] and [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and components that can be managed by resource modules include user interface components (e.g., display and microphone), therapy delivery components (e.g., defibrillation capacitor and charging circuitry), sensor components (e.g., patient impedance data collectors to ensure electrodes are making proper contact with patient, accelerometers to monitor depth of chest compressions for CPR-based feedback, pulse detection sensor, oxygen level sensor, and ECG signal monitors), network interface components (e.g., Wi-Fi discovery and handshake protocols), or other medical device components and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 3: Gaur and Lewis disclose the medical device of claim 1. Gaur further discloses wherein the channel selection instructions include: instructions readable and executable by the electronic processor to: identify one or more channels with no measured traffic generated by operation of critical … WLANs, and select the WLAN channel as the channel with lowest measured total traffic selected from the one or more channels with no measured traffic generated by operation of critical … WLANs (see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).). 
Gaur does not explicitly disclose devices and channels are related to medical.
see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 4: Gaur and Lewis disclose the medical device of claim 3. Gaur further discloses wherein the channel selection instructions further include: instructions readable and executable by the electronic processor to select the WLAN channel as the channel with lowest measured total traffic conditional on every channel having measured traffic generated by operation of critical … WLANs (see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).). 
Gaur does not explicitly disclose devices and channels are related to medical.
However Lewis discloses devices and channels are related to medical (see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 5: Gaur and Lewis disclose the medical device of claim 3. Gaur further discloses wherein the channel selection instructions further include: instructions readable and executable by the electronic processor to select the WLAN channel as the channel with lowest measured total traffic and traffic generated by operation of critical … WLANs below a threshold level conditional on every channel having measured traffic generated by operation of critical … WLANs (see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).). 
Gaur does not explicitly disclose a medical imaging, diagnostic, or therapeutic component; and devices and channels are related to medical.
However Lewis discloses a medical imaging, diagnostic, or therapeutic component and devices and channels are related to medical (see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 6: Gaur and Lewis disclose the medical device of claim 1. Gaur further discloses wherein the channel selection instructions include: instructions readable and executable by the electronic processor to one of: select a WLAN channel with no measured traffic generated by operation of critical … WLANs (see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).). 
Gaur does not explicitly disclose a medical imaging, diagnostic, or therapeutic component; and devices and channels are related to medical.
However Lewis discloses a medical imaging, diagnostic, or therapeutic component and devices and channels are related to medical (see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 7: Gaur and Lewis disclose the medical device of claim 1. Gaur further discloses wherein: the list of one or more critical … WLANs includes a criticality measure associated with each critical … WLAN and the channel selection instructions are readable and executable by the electronic processor to select the WLAN channel based on at least the measured traffic on the WLAN channels generated by operation of critical … WLANs and the criticality measures associated with the critical … WLANs for which traffic is measured (see se least paragraphs [0055]-[0056], the candidate channel assessment module 310, evaluates, classifies the traffic on the channel based on AC, obtains one or more channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels), and determines a channel suitability index (CSI), which can be used to grade and compare each of the channels). 
Gaur does not explicitly disclose a medical imaging, diagnostic, or therapeutic component; and devices and channels are related to medical.
see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 8: Gaur and Lewis disclose the medical device of claim 1. Gaur does not explicitly disclose further comprising: a housing containing or supporting both the medical imaging, diagnostic, or therapeutic component and the access point. 
However Lewis discloses a housing containing or supporting both the medical imaging, diagnostic, or therapeutic component and the access point (see at least paragraph [0027], components that can be managed by resource modules include user interface components (e.g., display and microphone), therapy delivery components (e.g., defibrillation capacitor and charging circuitry), sensor components (e.g., patient impedance data collectors to ensure electrodes are making proper contact with patient, accelerometers to monitor depth of chest compressions for CPR-based feedback, pulse detection sensor, oxygen level sensor, and ECG signal monitors), network interface components (e.g., Wi-Fi discovery and handshake protocols), or other medical device components).

As to claim 12: Gaur discloses method performed using an access point configured to operate as a hub for a wireless local area network (WLAN) complying with a wireless communication protocol and having a defined set of WLAN channels (see at least Fig. 2, AP acts as a hub for WLAN channels where set of channels are 2, 3, 4, 5, 7, 8, 9 and 10), the method comprising: 
storing a list of one or more critical … WLANs in a non-transitory storage of the access point (see se least paragraphs [0054]-[0055], channels 2, 3, 4, 5, 7, 8, 9 and 10); 
using the access point, measuring a total traffic on the WLAN channels and traffic on the WLAN channels generated by operation of critical … WLANs listed on the list of one or more critical … WLANs (see se least paragraphs [0055]-[0056], the candidate channel assessment module 310, evaluates, classifies the traffic on the channel based on AC, obtains one or more channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels), and determines a channel suitability index (CSI), which can be used to grade and compare each of the channels); 
see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).); and 
using the access point, carrying traffic between two or more wireless devices on the selected WLAN channel (see at least paragraph [0068], [0080] and Fig. 2, the new channel setting module sets the current channel to the new channel where AP acts as a hub (see Fig.2) to carry traffic on the selected channel.). 
Gaur does not explicitly disclose devices and channels are related to medical.
However Lewis discloses devices and channels are related to medical (see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 14: Gaur and Lewis disclose the method of claim 12. Gaur further discloses wherein the selecting of the WLAN channel includes: identifying one or more channels with no measured traffic generated by operation of critical … WLAN and selecting the WLAN channel as the channel with lowest measured total traffic selected from the one or more channels with no measured traffic generated by operation of critical … WLANs (see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).). 
Gaur does not explicitly disclose devices and channels are related to medical.
However Lewis discloses a medical imaging, diagnostic, or therapeutic component and devices and channels are related to medical (see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 15: Gaur and Lewis disclose the method of claim 14. Gaur further discloses wherein the selecting of the WLAN channel includes: determining that each of the WLAN channels has measured traffic generated by operation of critical … WLANs and selecting the WLAN channel as the channel with lowest measured total traffic (see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).). 
Gaur does not explicitly disclose devices and channels are related to medical.
However Lewis discloses a medical imaging, diagnostic, or therapeutic component and devices and channels are related to medical (see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 16: Gaur and Lewis disclose the method of claim 14. Gaur further discloses wherein the selecting of the WLAN channel includes: determining that each of the WLAN channels has measured traffic generated by operation of critical … WLANs and selecting the WLAN channel as the channel with lowest measured total traffic and with traffic generated by operation of critical … WLANs below a threshold level (see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).). 
Gaur does not explicitly disclose devices and channels are related to medical.
However Lewis discloses a medical imaging, diagnostic, or therapeutic component and devices and channels are related to medical (see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
As to claim 17: Gaur and Lewis disclose the method of 12. Gaur further discloses wherein: the storing of the list of one or more critical … WLANs includes storing a criticality measure associated with each critical … WLAN; and the selecting of the WLAN channel is based on at least the measured traffic on the WLAN channels generated by operation of critical … WLANs and the criticality measures associated with the critical … WLANs for which traffic is measured (see se least paragraphs [0061]-[0067], the new channel selection module 315 selects the new channel as the candidate channel having the greatest channel suitability index (CSI) which is evaluated from channel suitability metrics on an AC-specific basis (interpreted as critical WLANs listed on the list), possibly obtains general channel suitability metrics (interpreted as measure total traffic on the WLAN channels).).
Gaur does not explicitly disclose devices and channels are related to medical.
However Lewis discloses a medical imaging, diagnostic, or therapeutic component and devices and channels are related to medical (see at least paragraph [0086], medical device controller 200 allow the medical device to interoperate with a wide variety of other devices and the medical device controller 200 may detect a WLAN access point or a Bluetooth source).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]). 
As to claim 18: Gaur and Lewis disclose the method of claim 12. Gaur does not explicitly disclose further comprising: operating a medical device to acquire medical imaging, diagnostic, or therapeutic data including using the access point to carry traffic from an accessory device to the medical device on the selected WLAN channel. 
However Lewis discloses operating a medical device to acquire medical imaging, diagnostic, or therapeutic data including using the access point to carry traffic from an accessory device to the medical device on the selected WLAN channel (see at least paragraph [0027], components that can be managed by resource modules include user interface components (e.g., display and microphone), therapy delivery components (e.g., defibrillation capacitor and charging circuitry), sensor components (e.g., patient impedance data collectors to ensure electrodes are making proper contact with patient, accelerometers to monitor depth of chest compressions for CPR-based feedback, pulse detection sensor, oxygen level sensor, and ECG signal monitors), network interface components (e.g., Wi-Fi discovery and handshake protocols), or other medical device components).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement WLAN channels in the medical field, as taught by Lewis, into the invention of Gaur in order to improve service to support a patient care protocol (see Lewis, paragraphs [0027]).
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CERVELLO et al. (US 20060029023) discloses Dynamic channel selection scheme for IEEE 802.11 WLANs.
Choi et al. (US 20020188723) discloses Dynamic frequency selection scheme for IEEE 802.11 WLANs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464